 In the Matter of IRoQuoIs GAS CORPORATIONandDISTRICT 50, UNITEDMINE WORKERS OF AMERICACaseNo. 3-B-1155.-Decided March7, 1946Mr. D. J. Kene FickandD. J. Kene Fick, Jr.,of Buffalo, N. Y., forthe Company.Messrs. Frank J. O'BrienandFrank McGapy,of Buffalo, N. Y.,for the Union.Mr. Donald B. Brady,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpona petitionduly filed by District 50, UnitedMine Workersof America,herein called the Union,alleging that a question affectingcommerce had arisen concerning the representation of employees ofIroquoisGas Corporation,Buffalo,New York,herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Thomas S.Wilson, TrialExaminer.The hearing was held at Buffalo,New York, on January29, 1946.The Company and the Union appearedand participated.All parties were afforded full opportunity to be heard,to examineand cross-examine witnesses,and to introduce evidence bearing onthe issues.The TrialExaminer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All partieswere afforded opportunity to 'file briefs with the Board.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACTI.THE BUSINESS OF THE COMPANYIroquois Gas Corporation is a New York corporation, having itsprincipal place of business at Buffalo, New York, where it is engagedin the production, transmission, and distribution of natural and66 N. L.R. B., No. 48.372 IROQUOIS GAS CORPORATION373artificial gas.During the year 1945 the Company sold a total ofapproximately 18,772,000MCF to industrial and domestic usersof which amount approximately 9,900,000 MCF were imported fromthe State of Pennsylvania and approximately 347,000 MCF wereexported to Canada.During the same period the Company pur-chased equipment and supplies, consisting principally of steel pipe,tractors, oxide, mixing and handling equipment, and tin cast steelmeters, valued at approximately $100,000 of which approximately75 percent was shipped from outside the State of New York.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDDistrict 50, United Mine Workers of America,is a labor organiza-tion, admitting to membership employees of the Company.111.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of certain of its employeesuntil the Union has been certified by the Board in an appropriateunit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties generally agree that the appropriate unit shouldconsist of all dispatchers and dispatcher maintenance employeesemployed by the Company at its plants and facilities in Erie County,New York, excluding clerical and supervisory employees.Theparties disagree, however, as to four employees who work in theChief Dispatcher's office ;2 the Union would include them, whereasthe Company would exclude them as supervisory employees.The four employees in dispute are employed in the Chief Dis-patcher's office at Buffalo, New York. Their duties include mainte-1The Field Examiner reported that the Union submitted 12 cards, bearing the namesof 9 employees,listed on the Company's pay roll of December 27, 1945.There are approximately 14 employees in the appropriate unit.2M. Dickson,J.Blackall,N. Skidmore,E. Laverty. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDRance of proper gas flow to all points in the Company's system,issuanceof instructions by telegraph and telephone to dispatchersat outlying stations relating to the maintenance of an adequate gasflow, and a periodic check of outlyingstationsto insure that thedispatchers at these stations are properly following directions.TheChief Dispatcher, however, has sole supervision over the operationsof the Buffalo office and is available for consultation at all times.Although these four employeesissueinstructions to dispatchers anddirect the work of others or order changes in the amounts of gasto be used in the system, it is clear from the record that these em-ployees do not possess the indicia of supervisory authority withinour customary definition thereof.Accordingly, we shall includethem.We find that all dispatchers and dispatcher maintenance employeesof the Company at its plant and facilities located in Erie County,New York,' but excluding clerical employeesand allsupervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) ofthe Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall'direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 3, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Iroquois GasCorporation, an election by' secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date ofthis Direction, under the direction and supervision of the Regionala Including the four employees listed in footnote2, supra IROQUOISGAS CORPORATION375Director for the Third Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among employeesin the unit found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, butexcluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether or not they desire to be repre-sented by District 50, United Mine Workers of America, affiliatedwith the American Federation of Labor, for the purposes of collectivebargaining.